                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


CHRISTA McAULIFFE INTERMEDIATE
SCHOOL PTO, INC.; CHINESE                           _____ Civ. __________ (_____)
AMERICAN CITIZENS ALLIANCE OF
GREATER NEW YORK; ASIAN
AMERICAN COALITION FOR                                   MEMORANDUM
EDUCATION; PHILLIP YAN HING                              IN SUPPORT OF
WONG; YI FANG CHEN; and CHI WANG,                         MOTION FOR
                                                         PRELIMINARY
                                  Plaintiffs,             INJUNCTION

              -against-

BILL DE BLASIO, in his official capacity as
Mayor of New York; and RICHARD A.
CARRANZA, in his official capacity as
Chancellor of the New York City Department
of Education,

                            Defendants.
_____________________________________




                                                1
                                                   TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................. i

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION AND SUMMARY OF ARGUMENT ............................................................. 1

FACTUAL BACKGROUND ......................................................................................................... 2

DISCUSSION ................................................................................................................................. 9

          A.         Preliminary Injunction Standard ............................................................................. 9

          B.         Merits of Plaintiffs’ Equal Protection Claim .......................................................... 9

                     1.         Defendants Were Motivated by a Racial Purpose .................................... 10

                                a.         The Discovery Changes Will
                                           Disproportionately Affect Asian Americans ................................ 10

                                b.         Defendants’ Statements Admit
                                           a Racially Discriminatory Purpose ............................................... 13

                                c.         Defendants’ “Benign” Motives Are Entitled No Deference ......... 15

                     2.         Strict Scrutiny ........................................................................................... 18

                                a.         Defendants Lack a Compelling
                                           Interest in Pursuing Racial Balancing ........................................... 19

                                b.         Defendants’ Plan is Not Narrowly
                                           Tailored to Further Any Conceivable
                                           Compelling Interest Defendants Might Have ............................... 24

          C.         Remaining Preliminary Injunction Factors ........................................................... 27

CONCLUSION ............................................................................................................................. 29




                                                                      i
                                             TABLE OF AUTHORITIES

                                                             Cases
Adarand Constructors, Inc. v. Pena, 515 U.S. 200 (1995) ................................................ 10, 18-19
Aguilar v. I.C.E., 811 F. Supp. 2d 803 (S.D.N.Y. 2011) .............................................................. 28
Anderson ex rel. Dowd v. City of Boston, 375 F.3d 71 (1st Cir. 2004) ........................................ 17
Brewer v. West Irondequoit Cent. Sch. Dist., 212 F.3d 738 (2d Cir. 2000) ........................... 23, 25
Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014)...................................................... 21
Citigroup Global Markets, Inc. v. VCG Special Opportunities Master Fund Ltd.,
  598 F.3d 30 (2d Cir. 2010)............................................................................................... 9, 27-28
City of Richmond v. J.A. Croson Co., 488 U.S. 469 (1989) ....................................... 16, 19, 23, 27
Conn. Dep’t of Envtl. Prot. v. OSHA, 356 F.3d 226 (2d Cir. 2004) ............................................. 28
Dean v. City of Shreveport, 438 F.3d 448 (5th Cir. 2006)............................................................ 25
Diaz v. New York City Bd. of Elections, 335 F. Supp. 2d 364 (E.D.N.Y. 2004) .......................... 28
Doe ex rel. Doe v. Lower Merion Sch. Dist., 665 F.3d 524 (3d Cir. 2011) ........................... passim
Fisher v. Univ. of Tex. at Austin, 570 U.S. 297 (2013).......................................................... passim
Gratz v. Bollinger, 539 U.S. 244 (2003) ................................................................................. 15, 27
Grutter v. Bollinger, 539 U.S. 306 (2003) ............................................................................. passim
Hart v. Cmty. Sch. Bd. of Brooklyn, 536 F. Supp. 2d 274 (E.D.N.Y. 2008)................................. 21
Hayden v. County of Nassau, 180 F.3d 42 (2d Cir. 1999) ....................................................... 16-17
Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70 (2d Cir. 1979) ................................. 9
Jana-Rock Constr., Inc. v. N.Y. State Dep’t of Econ. Dev., 438 F.3d 195 (2d Cir. 2006) ...... 10, 19
Legal Aid Soc’y v. Ass’n of Legal Aid Att’ys, 554 F. Supp. 758 (S.D.N.Y. 1982) ....................... 28
Lewis v. Ascension Parish Sch. Bd., 662 F.3d 343 (5th Cir. 2011) ......................................... 15-19
Marks v. United States, 430 U.S. 188 (1977) .......................................................................... 21-22
MHANY Mgmt., Inc. v. County of Nassau, 819 F.3d 581 (2d Cir. 2016) ..................................... 15
Midwest Fence Corp. v. U.S. Dep’t of Transp., 840 F.3d 932 (7th Cir. 2016)............................. 24
Miller v. Johnson, 515 U.S. 900 (1995).................................................................................. 10, 13
Miller v. Madison, No. 12-cv-874, 2013 WL 375486 (N.D.N.Y. Jan. 9, 2013)........................... 28
Missouri v. Jenkins, 515 U.S. 70 (1995) ....................................................................................... 19
Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701 (2007) ................ passim
Pers. Adm’r of Massachusetts v. Feeney, 442 U.S. 256 (1979) ............................................. 10, 14
Raso v. Lago, 135 F.3d 11 (1st Cir. 1998) .................................................................................... 16




                                                                 ii
Regents of Univ. of Cal. v. Bakke, 438 U.S. 265 (1978) ................................................... 22, 24, 27
Shaw v. Hunt, 517 U.S. 899 (1996) .............................................................................................. 23
Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27 (2d Cir. 1995)............................... 27
United States v. Alcan Aluminum Corp., 315 F.3d 179 (2d Cir. 2003) ........................................ 21
United States v. Leonard, 844 F.3d 102 (2d Cir. 2016) ................................................................ 21
United States v. Paradise, 480 U.S. 149 (1987) ...................................................................... 24-26
Vill. of Arlington Heights v. Hous. Dev. Corp., 429 U.S. 252 (1977) .................................... 10, 13
Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)......................................... 9
Wygant v. Jackson Bd. of Educ., 476 U.S. 267 (1986) ................................................................. 23

                                                       State Statutes
N.Y. Educ. Law § 2590-g(12)(b) (1997) ........................................................................................ 2
N.Y. Educ. Law § 2590-g(12)(d) (1997) .................................................................................. 3, 13
N.Y. Educ. Law § 2590-h(1)(b) (1998) ....................................................................................... 2-3

                                                       Miscellaneous
Brody, Leslie, Parents to Sue City Over Elite High School Admissions, Wall St. J.
  (Nov. 13, 2018), available at https://www.wsj.com/articles/parents-to-sue-
  city-over-elite-high-school-admissions-1542161886?ns=prod/accounts-wsj ............................ 8
Brooklyn Technical High School Profile 2016, available at
  http://www.bths.edu/SCHOOL_FILES/2016_ College_Profile.pdf .......................................... 4
College Board, SAT Suite of Assessments Annual Report (2018), available at
  https://reports.collegeboard.org/pdf/2018-total-
  group-sat-suite-assessments-annual-report.pdf ........................................................................... 4
de Blasio, Bill, Our Specialized Schools Have a Diversity Problem. Let’s Fix It.,
  Chalkbeat (June 2, 2018), available at https://chalkbeat.org/posts/ny/2018/06/02/
  mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-at-elite-
  and-segregated-specialized-high-schools/ .................................................................................. 7
Harris, Elizabeth A. & Hu, Winnie, Asian Groups See Bias in Plan to Diversify
  New York’s Elite Schools, N.Y. Times (June 5, 2018), available at https://www.nytimes.
  com/2018/06/05/nyregion/carranza-specialized-schools-admission-asians.html ....................... 7
Hu, Winnie, Elite New York High Schools to Offer 1 in 5 Slots to Those Below Cutoff,
  N.Y. Times (Aug. 13, 2018), available at https://www.nytimes.com/2018/08/13/
  nyregion/discovery-program-specialized-schools-nyc.html ................................................. 3, 26
Ma, Annie, Getting Black and Hispanic Students into Specialized Schools Remains a Challenge,
 Even for Programs Designed to Help, Chalkbeat (June 9, 2016), available at
 https://chalkbeat.org/posts/ny/2016/06/09/getting-black-and-hispanic-students-into-
 specialized-schools-remains-a-challenge-even-for-programs-designed-to-help/ ..................... 13




                                                                iii
Mayor Bill de Blasio (@NYCMayor), Twitter (June 3, 2018),
 https://twitter.com/nycmayor/status/1003414958464487425?lang=en ...................................... 7
Mayor Bill de Blasio (@NYCMayor), Twitter (June 3, 2018),
 https://twitter.com/NYCMayor/status/1003415609915400192.................................................. 7
Mayor Bill de Blasio (@NYCMayor), Twitter (June 3, 2018),
 https://twitter.com/NYCMayor/status/1003473019266727936................................................ 14
NYC Dep’t of Educ., Diversity in Admissions, available at
 https://www.schools.nyc.gov/enrollment/enrollment-
 help/meeting-student-needs/diversity-in-admissions ............................................................ 6, 11
NYC Dep’t of Educ., Specialized High Schools Proposal, available at
 https://cdn-blob-prd.azureedge.net/prd-pws/docs/default-source/default-
 document-library/specialized-high-schools-proposal.pdf?sfvr sn=c27a1e1c_5 ......... 5, 8, 12, 22
NYC Dep’t of Educ., Specialized High Schools, available at https://www.schools.
 nyc.gov/ enrollment/enroll-grade-by-grade/specialized-high-schools ....................................... 2
NYC Dep’t of Educ., DREAM Program, available at
 https://www.schools.nyc.gov/about-us/programs/dream-program ........................................... 25
Office of the Mayor, Mayor de Blasio and Chancellor Carranza Announce Plan to
  Improve Diversity at Specialized High Schools (Jun. 3, 2018), available at
  https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-
  de-blasio-chancellor-carranza-plan-improve-diversity-specialized-high/#/0 ............................. 7
Stuyvesant High School Profile 2018-19, available at
  https://stuy.enschool.org/ourpages/auto/2013/3/7/37096823/
  Class%20of%202019%20profile%20FINAL-ilovepdf-compressed.pdf.................................... 4
Vega, Christina & Park, Sam, Where Specialized High School Students Come From
  (and Where They Don’t), Chalkbeat (June 14, 2018), available at
  https://chalkbeat.org/posts/ny/2018/06/14/where-specialized-
  high-school-students-come-from-and-where-they-dont/ ...................................................... 8, 11
Zimmerman, Alex, New Data Show How Few Black and Hispanic Students Benefit from
  New York City’s Specialized High School Diversity Program, Chalkbeat (Aug. 14, 2018),
  available at https://www.chalkbeat.org/ posts/ny/
  2018/08/14/discovery-program-data-shsat/ .......................................................................... 5, 13




                                                            iv
                      INTRODUCTION AND SUMMARY OF ARGUMENT

        Plaintiffs, which include two Asian-American organizations, a Parent Teacher

Organization at a New York City middle school, and several individual parents, challenge a new

policy regulating admissions to New York City’s Specialized High Schools. The policy,

announced by Defendants Mayor Bill de Blasio and Department of Education Chancellor Richard

Carranza in June, will expand and reorganize a program called Discovery, which was originally

designed to help low-income students gain admission to the Specialized High Schools. 1

        Plaintiffs allege in their complaint and demonstrate through this motion that Defendants

decided to expand and reorganize Discovery to limit the number of Asian-American students who

may attend the Specialized High Schools. The City’s own data show that Defendants’ policy will

have precisely that effect. Under the Equal Protection Clause, this racial motivation and

discriminatory effect shifts the burden to Defendants to prove that the policy satisfies strict

scrutiny; i.e., that the policy is narrowly tailored to further a compelling government interest. Any

policy that intends to distribute benefits and burdens to favored and disfavored races must be

subject to the most demanding standard of review.

        Defendants cannot satisfy this burden. They have no compelling interest in achieving their

preferred racial balance at the Specialized High Schools. And even if Defendants had a compelling

interest in some form of racial balancing at the Specialized High Schools, their plan is not narrowly

tailored to further any conceivable interest they might have. Therefore, Plaintiffs are likely to

succeed on the merits of their equal protection claim. And because the denial of Plaintiffs’ equal

protection rights is irreparable as a matter of law, Plaintiffs are entitled to a preliminary injunction.




1
 Defendants have the authority under New York City law to order the changes without the consent of the City Council
or any other actor.



                                                        1
         For the reasons set forth below, the Court should grant Plaintiffs’ motion for a preliminary

injunction, without which, the challenged plan will impact imminent admission decisions.

                                        FACTUAL BACKGROUND

         The Specialized High Schools are the crown jewels of the New York City public school

system. Including the “Big Three” of Stuyvesant High School (Stuyvesant), Bronx High School

of Science (Bronx Science), and Brooklyn Technical High School (Brooklyn Tech), these eight

schools are some of the most rigorous and prestigious secondary schools in the United States. 2 To

ensure these schools maintain high academic standards, New York, in 1971, adopted the Hecht-

Calandra Act, which requires that:

         Admissions to the Bronx High School of Science, Stuyvesant High School and
         Brooklyn Technical High School and such similar further special high schools
         which may be established shall be solely and exclusively by taking a competitive,
         objective and scholastic achievement examination, which shall be open to each and
         every child in the city of New York in either the eighth or ninth year of study,
         without regard to any school district wherein the child may reside.

N.Y. Educ. Law § 2590-g(12)(b) (1997). 3 Under the statute, the Specialized High Schools use the

Specialized High School Admissions Test (SHSAT) for admissions.

         During the application process, students rank the Specialized High Schools in order of

preference. 4 After applicants take the SHSAT, those who score at or above the cutoff to get into

any of the Specialized High Schools are matched with a school based on their SHSAT score and

school rankings. In 2018, the cutoff to get into any Specialized High School was 482 out of 800.


2
  The other five Specialized High Schools are: Brooklyn Latin School; High School for Mathematics, Science and
Engineering at City College of New York; High School of American Studies at Lehman College; Staten Island
Technical High School; and Queens High School for the Sciences at York College. A ninth school, LaGuardia High
School, is an arts school that bases admissions on a competitive audition. It is not implicated by Defendants’ plan.
Plaintiffs consider only the eight Specialized High Schools affected.
3
  This text no longer appears in the statute books, but it has been replaced by language incorporating its requirements.
See N.Y. Educ. Law § 2590-h(1)(b) (1998) (“admissions to the special schools shall be conducted in accordance with
the law in effect on the date preceding the effective date of this section”).
4
  See NYC Dep’t of Educ., Specialized High Schools, available at https://www.schools.nyc.gov/ enrollment/enroll-
grade-by-grade/specialized-high-schools (last visited Dec. 10, 2018).



                                                           2
Individual school minimum scores ranged from 559 at Stuyvesant to 482 at Brooklyn Latin, but

due to the ranked-choice system, students with SHSAT scores higher than 600 attend all eight

Specialized High Schools. For example, the minimum score accepted into Brooklyn Tech was 493,

but at least one student who scored a 671 chose to attend. 5

        But the admissions cutoffs do not tell the whole story. Hecht-Calandra also authorizes the

Specialized High Schools to maintain a “Discovery Program” to afford “disadvantaged students

of demonstrated high potential an opportunity to try the special high school program without in

any manner interfering with the academic level of those schools.” N.Y. Educ. Law § 2590-g(12)(d)

(1997). The Discovery Program is open to students who (1) take the SHSAT, but score below the

established cut-off for admission; (2) are certified by their local schools as disadvantaged; (3) are

recommended by their local schools as having “high potential for the special high school

program”; and (4) pass a summer preparatory program administered by the high school. Id. 6 State

law does not regulate the size of Discovery, but it expressly requires that the program not

“interfer[e] with the academic level” of the Specialized High Schools. Last year, less than five

percent of the total seats at the Specialized High Schools were awarded through the Discovery

Program. 7




5
  For the data in this paragraph, see Winnie Hu, Elite New York High Schools to Offer 1 in 5 Slots to Those Below
Cutoff, N.Y. Times (Aug. 13, 2018), available at https://www.nytimes.com/2018/08/13/nyregion/discovery-program-
specialized-schools-nyc.html (last visited Dec. 10, 2018).
6
  Like the language regarding the admissions process itself, the original text of Hecht-Calandra about the Discovery
Program no longer appears in the books. It, too, has been replaced by backdated language noting that the “special
schools shall be permitted to maintain a discovery program in accordance with the law in effect on the date preceding
the effective date of this section[.]” N.Y. Educ. Law § 2590-h(1)(b) (1998). Thus, the 1997 requirements remain
effective.
7
  City regulations generally have not required the Specialized High Schools to admit any particular percentage of
students through Discovery. For example, Stuyvesant High School did not participate in Discovery for many years
until the 2018-19 admissions cycle, when it admitted 23 students after completing the summer program. And just 270
students participated in Discovery at all the Specialized High Schools in 2018. See Hu, supra, note 5.



                                                         3
        The small number of “Discovery students,” however, are not the only low-income students

at the Specialized High Schools. Rather, these schools provide significant numbers of low-income

students of all races an opportunity to receive an elite public education. For example, 62 percent

of the 5,838 students at Brooklyn Tech (the largest Specialized High School) in 2017-18 were low

income, yet the 1,272 Brooklyn Tech students who took the SAT in the class of 2016 achieved a

mean score of 1290 (math and critical reading), compared to a national mean of 1006. 8 Just as

impressively, the 25th-percentile SAT score for Stuyvesant’s 2018 class was 1470, compared to a

national mean of 1061, 9 even though nearly half of the 3,336 students at Stuyvesant, perhaps the

most selective magnet high school in the United States, were in poverty. 10 By any measure, these

are high-impact and high-achieving high schools.

        The “problem”—as Mayor de Blasio and Chancellor Carranza see it—is that the racial

demographics of the Specialized High Schools differ markedly from those of the New York City

public schools as a whole. According to New York City, the racial makeup of the public school

system in 2017-18 was 40.5 percent Hispanic, 26 percent black, 16.1 percent Asian-American, and

15 percent non-Hispanic white. 11 Meanwhile, the same data show that Stuyvesant was 73.5 percent

Asian-American in 2017-18, Bronx Science was 65.6 percent Asian-American, and Brooklyn Tech

was 59.6 percent Asian-American. 12



8
   See Brooklyn Technical High School Profile 2016, available at http://www.bths.edu/SCHOOL_FILES/2016_
College_Profile.pdf (last visited Dec. 10, 2018).
9
   See Stuyvesant High School Profile 2018-19, available at https://stuy.enschool.org/ourpages/auto/2013/3/7/
37096823/Class%20of%202019%20profile%20FINAL-ilovepdf-compressed.pdf (last visited Dec. 10, 2018)
(Stuyvesant numbers) and College Board, SAT Suite of Assessments Annual Report (2018), available at
https://reports.collegeboard.org/pdf/2018-total-group-sat-suite-assessments-annual-report.pdf (last visited Dec. 10,
2018) (national means).
10
   Exhibit 4 (cell 2H). All exhibits referenced in this Memorandum are attached to the Declaration of Christopher M.
Kieser, which was filed contemporaneously.
11
   Exhibit 3 (row 7).
12
   The other Specialized High Schools have significantly smaller student bodies but were also disproportionately
Asian-American: Brooklyn Latin School (51.5 percent); High School for Mathematics, Science and Engineering at
City College of New York (36.2 percent); High School of American Studies at Lehman College (22 percent); Staten



                                                         4
        But, perhaps contrary to conventional wisdom, poverty does not explain these enrollment

differences: Asian Americans attending the Specialized High Schools are just as poor, if not

actually more disadvantaged, than their peers of other races. According to the New York City

Department of Education, 61 percent of Asian-American students offered admission to the

Specialized High Schools are poor, compared to 61 percent of Black students and 53 percent of

Hispanic students extended offers. 13 Further, Asian Americans accounted for 64 percent of

Discovery students in 2018 and 67 percent in 2017. 14 That number was 67 percent in 2017. All of

these students were economically disadvantaged. Simply put, the large numbers of Asian-

American students in New York’s Specialized High Schools are simply the result of success on

the SHSAT.

        Mayor de Blasio and Chancellor Carranza, however, see Hecht-Calandra’s examination

requirement as the major roadblock to “reform.” In June this year, they announced an aggressive

two-pronged plan to decrease Asian-American enrollment at the Specialized High Schools. The

first prong (which Plaintiffs challenge here) 15 is a significant expansion and reorganization of the

Discovery Program—designed to increase the number of Discovery admissions, carefully

excluding many heavily Asian-American schools. Beginning with the 2018-19 admissions cycle,

Defendants will expand the program to 20 percent of available seats 16 at each Specialized High


Island Technical High School (48.4 percent); and Queens High School for the Sciences at York College (81 percent).
Id. (rows 3, 5, and 7-9).
13
   NYC Dep’t of Educ., Specialized High Schools Proposal, available at https://cdn-blob-prd.azureedge.net/prd-
pws/docs/default-source/default-document-library/specialized-high-schools-proposal.pdf?sfvr sn=c27a1e1c_5 (last
visited Dec. 10, 2013) (hereinafter “Specialized High Schools Proposal”).
14
   See Alex Zimmerman, New Data Show How Few Black and Hispanic Students Benefit from New York City’s
Specialized High School Diversity Program, Chalkbeat (Aug. 14, 2018), available at https://www.chalkbeat.org/
posts/ny/2018/08/14/discovery-program-data-shsat/ (last visited Dec. 10, 2018).
15
   The second prong, mentioned more fully below, would require the New York legislature to repeal Hecht-Calandra.
Defendants then plan to phase in a “top 7 percent plan” wherein admissions to the Specialized High Schools would
be based on academic record (without the SHSAT) and admission offered to the top seven percent of students at each
middle school in the City. See Specialized High School Proposal, supra, note 13, at 6-7.
16
   The expansion will take place over two years, so that Discovery will be 20 percent of the available seats by the
summer of 2020.



                                                        5
School and restrict the program to applicants from Intermediate Schools with an “Economic Need

Index” (ENI) of 60 percent or higher. 17 The ENI is a City-created metric that is supposed to

estimate “the percentage of students in a school who face economic hardship.” 18

         While innocuous sounding, the ENI restriction is designed to limit the Discovery Program

not to all low-income students in New York City (as Hecht-Calandra intended), but to students

from particular schools that score highly on the City-created ENI. This distinction is crucial.

Because about two-thirds of recent Discovery participants have been Asian-American, simply

expanding Discovery to 20 percent of available seats would do little to change the demographics

of the Specialized High Schools. Poor Asian Americans would continue to “disproportionately”

fill the Discovery seats. The new ENI restriction makes students at dozens of schools with a high

Asian-American population ineligible for Discovery, even if they would have otherwise qualified

based on their own disadvantaged status. It particularly targets middle schools that have sent a

large number of students to the Specialized High Schools in the recent past, most of which are

disproportionately Asian-American. As explained in more detail below, the ENI restriction makes

it certain that Defendants’ Discovery reorganization will disproportionately affect Asian

Americans. Defendants agree; they estimate that their plan will nearly double the enrollment of




17
   See NYC Dep’t of Educ., Diversity in Admissions, available at https://www.schools.nyc.gov/enrollment/enroll
ment-help/meeting-student-needs/diversity-in-admissions (last visited Dec. 10, 2018).
18
   The City’s ENI calculation is actually based on many other factors. The City assigns an “Economic Need Value”
between zero and one. A student’s Economic Need Value is one when (a) the student is eligible for public assistance
from the New York City Human Resources Administration; (b) the student has lived in temporary housing for the past
four years; or (c) the student has a home language other than English and entered the New York City Department of
Education for the first time within the last four years. Otherwise, a student’s Economic Need Value is based on the
percentage of families with school-aged children in the student’s census tract whose income is below the poverty
level. The student’s Economic Need Value is that number divided by 100. A school’s ENI is the average of its students’
Economic Need Values. See Exhibit 5.
This method of calculation prioritizes Census tracts over individuals, which is why it does not always correlate with
more commonly-used measures of poverty.



                                                          6
Black and Hispanic students at the Specialized High Schools. 19 As intended, this change will come

primarily at the expense of Asian-American applicants to the Specialized High Schools.

         Defendants’ public statements confirm that they desire to racially balance the Specialized

High Schools at the expense of Asian-American enrollment. Most notably, in reference to the

percentage of Asian-American students admitted to the Specialized High Schools, Defendant

Chancellor Carranza stated in a television interview “I just don’t buy into the narrative that any

one ethnic group owns admission to these schools.” 20 And Mayor de Blasio called the racial

demographics at the Specialized High Schools a “monumental injustice,” asking “[c]an anyone

defend this? Can anyone look the parent of a Latino or black child in the eye and tell them their

precious daughter or son has an equal chance to get into one of their city’s best high schools?”21

The Mayor also tweeted, on the same day he announced the challenged plan, his belief that the

Specialized High Schools do not admit enough Black or Hispanic students relative to their share

of the City population. 22 He promoted the Discovery set-aside two tweets later in the same thread. 23

         Further, the City’s press release touting the changes to the Discovery Program notes that

the changes are intended to “improve diversity” and “support greater geographic, racial, and

socioeconomic diversity” at the Specialized High Schools. 24 Defendants’ presentation to local


19
   Office of the Mayor, Mayor de Blasio and Chancellor Carranza Announce Plan to Improve Diversity at Specialized
High Schools (Jun. 3, 2018), available at https://www1.nyc.gov/office-of-the-mayor/news/281-18/mayor-de-blasio-
chancellor-carranza-plan-improve-diversity-specialized-high/#/0 (last visited Dec. 10, 2018) (“Plan Announcement”).
20
   Elizabeth A. Harris & Winnie Hu, Asian Groups See Bias in Plan to Diversify New York’s Elite Schools, N.Y. Times
(June 5, 2018), available at https://www.nytimes.com/2018/06/05/nyregion/carranza-specialized-schools-admission-
asians.html (last visited Dec. 10, 2018).
21
   Bill de Blasio, Our Specialized Schools Have a Diversity Problem. Let’s Fix It., Chalkbeat (June 2, 2018), available
at https://chalkbeat.org/posts/ny/2018/06/02/mayor-bill-de-blasio-new-york-city-will-push-for-admissions-changes-
at-elite-and-segregated-specialized-high-schools/ (last visited Dec. 10, 2018).
22
    Mayor Bill de Blasio (@NYCMayor), Twitter (June 3, 2018), https://twitter.com/nycmayor/status/
1003414958464487425?lang=en (“Stuyvesant High School just admitted almost a thousand students, but only ten of
those students were African American and less than thirty were Latino. In a city that is majority African American
and Latino.”).
23
    Mayor Bill de Blasio (@NYCMayor), Twitter (June 3, 2018), https://twitter.com/NYCMayor/status/
1003415609915400192.
24
   Plan Announcement, supra note 19.



                                                          7
schools explain that, should they succeed in convincing the state legislature to repeal Hecht-

Calandra, admission offers to Asian Americans would decline by nearly 50 percent. 25 In short,

Defendants believe that there are too many Asian Americans at the Specialized High Schools.

Defendants intend to replace these students with other minority students whom they believe to be

underrepresented.

        Plaintiffs are organizations and individuals among those most affected by Defendants’

changes to Discovery. For example, plaintiff Christa McAuliffe PTO is the (private) Parent

Teacher Organization at one of the highest performing middle schools in New York City.

McAuliffe (I.S. 187) sent 205 students to the Specialized High Schools from its 274-student

graduating class of 2018. 26 More than one-third of its students went to Stuyvesant (the most

selective Specialized High School). 27 I.S. 187 is 67.5 percent Asian-American and 65.8 percent

disadvantaged. Yet its ENI is below the 60 percent cutoff necessary for Discovery eligibility. 28

Due to Defendants’ plan, students at I.S. 187 will no longer be able to compete for 20 percent of

the available seats at the Specialized High Schools. And because of that set-aside, they will also

find it more difficult to gain admission to the remaining seats.

        The Discovery changes affect everyone, but they particularly burden poor, Asian-

American students at schools like I.S. 187 who would have been eligible for Discovery but for

Defendants’ plan. The more general harm is that the expansion of Discovery to 20 percent of

available seats necessarily leaves fewer seats open for those who would otherwise get in without


25
   Specialized High Schools Proposal, supra note 13, at 12.
26
    Christina Vega & Sam Park, Where Specialized High School Students Come From (and Where They Don’t),
Chalkbeat (June 14, 2018), available at https://chalkbeat.org/posts/ny/2018/06/14/where-specialized-high-school-
students-come-from-and-where-they-dont/ (last visited Dec. 10, 2018).
27
   Leslie Brody, Parents to Sue City Over Elite High School Admissions, Wall St. J. (Nov. 13, 2018), available at
https://www.wsj.com/articles/parents-to-sue-city-over-elite-high-school-admissions-1542161886?ns=prod/accounts-
wsj (last visited Dec. 10, 2018).
28
   I.S. 187’s ENI was 43.9 percent in 2016-17 and 57.9 percent in 2017-18. See Exhibit 2 (row 305) & Exhibit 1 (row
306).



                                                        8
Discovery. The specific harm to low-income students at ineligible schools is more acute because

the expansion and reorganization of Discovery simultaneously limits the number of seats for which

they can compete and makes them ineligible for a program designed to help them. These

individuals might find that although they did not need Discovery before, they would very much

like to be eligible once it consumes one in five seats at each Specialized High School.

       Plaintiffs filed a complaint today alleging that Defendants’ changes to Discovery violate

the Equal Protection Clause. Plaintiffs allege that Defendants’ actions are race-based and not

narrowly tailored to further any compelling government interest. Based on the evidence presented

here, Plaintiffs seek a preliminary injunction prohibiting Defendants from enforcing the changes

in the 2018-19 admissions cycle.

                                         DISCUSSION

A.     Preliminary Injunction Standard

       In the Second Circuit, a party seeking a preliminary injunction must show “(a) irreparable

harm and (b) either (1) likelihood of success on the merits or (2) sufficiently serious questions

going to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly toward the party requesting the preliminary relief.” Citigroup Global Markets, Inc. v.

VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (quoting Jackson

Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979)). The Citigroup court

confirmed that this standard survived the Supreme Court’s decision in Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7 (2008). Citigroup, 598 F.3d at 38.

B.     Merits of Plaintiffs’ Equal Protection Claim

       The Supreme Court has long recognized that enactments “are subject to strict scrutiny

under the Equal Protection Clause not just when they contain express racial classifications, but




                                                9
also when, though race neutral on their face, they are motivated by a racial purpose or object.”

Miller v. Johnson, 515 U.S. 900, 913 (1995). Because the challenged Discovery changes are

facially race-neutral, Plaintiffs must first prove that Defendants were motivated by a racial

purpose. If Plaintiffs do so, the burden shifts to Defendants to prove that the new policies are

narrowly tailored to further a compelling government interest. Adarand Constructors, Inc. v. Pena,

515 U.S. 200, 227 (1995); Jana-Rock Constr., Inc. v. N.Y. State Dep’t of Econ. Dev., 438 F.3d 195,

204–05 (2d Cir. 2006).

       1.      Defendants Were Motivated by a Racial Purpose

        The Supreme Court developed a framework to ferret out impermissible motivations hidden

behind facially neutral policies. Under this framework, discriminatory intent may be established

through, among others, (1) disparate impact of the policy on a particular race; (2) the historical

background, particularly if it reveals a series of official actions taken for invidious purposes;

(3) irregularities in the passage of legislation, and (4) legislative and administrative history. Vill.

of Arlington Heights v. Hous. Dev. Corp., 429 U.S. 252, 266–67 (1977). Suspect racial motivation

exists when, as here, decision-makers acted “at least in part ‘because of,’ not merely ‘in spite of,’

[the policy’s] adverse effects upon an identifiable group.” Pers. Adm’r of Massachusetts v. Feeney,

442 U.S. 256, 279 (1979).

               a.      The Discovery Changes Will
                       Disproportionately Affect Asian Americans

       It is beyond dispute that Defendants’ policy will disproportionately burden Asian-

American applicants to the Specialized High Schools. Defendants themselves estimate that Black

and Hispanic enrollment in the Specialized Schools will nearly double as a result of their changes

to the Discovery Program. As Plaintiffs note above and demonstrate below, that increase will

come—as intended—almost entirely at the expense of Asian Americans; white students were



                                                  10
already underrepresented among those admitted through Discovery compared to the Specialized

High School population as a whole.

         Data from individual schools confirms the extent of this disparate impact. Defendants’ plan

does more than merely restrict access to Discovery from intermediate schools with the highest

Asian-American populations (although, in general, it does that too). 29 Rather, their plan targets the

particular schools that feed the most students—predominantly Asian-American—to the

Specialized High Schools.

         None of the 18 schools whose eighth-grade classes received the highest proportion of

Specialized High School offers in 2017-18 are eligible for Discovery under the challenged plan. 30

Four of these schools are majority Asian-American (including I.S. 187, home to Plaintiff Christa

McAuliffe PTO), and these four schools accounted for 423 students offered admission to the

Specialized High Schools last year, nearly ten percent of the total number of offers given. 31 Four

more are at least 30 percent Asian-American, and these accounted for 206 students offered

admission. 32 As the data in the footnotes show, several of these schools contain a significant


29
   Defendants likely had the 2016-17 ENI numbers in mind when devising the challenged plan; until recently,
New York City’s website directed parents and students to the 2016-17 school dashboard to locate their school’s ENI.
See NYC Dep’t of Educ., Diversity in Admissions, supra note 17 (linking visitors to the school performance dashboard
to find historical ENIs). These numbers are stark: just nine of the 50 schools with the highest proportion of Asian-
American students would be eligible for Discovery. See Exhibit 2.
The Citywide ENI went up from 60.6 percent to 70.7 percent in 2017-18 (despite a much less significant change in
the poverty rate). See Exhibit 3 (compare row 6 to row 7). Individual school ENIs also increased, making more schools
eligible for Discovery. Nevertheless, a significant disparate impact persists: 11 of the 24 majority-Asian-American
schools in the City are ineligible, compared to just 20 of the 191 majority-black schools and nine of the 243 majority-
Hispanic schools. See Exhibit 1.
30
   For the Specialized High School offer data in this section, see Vega & Park, supra, note 26.
31
   The four schools are I.S. 187 (67.5 percent Asian-American, 57.9 percent ENI, 205 students received offers);
New York City Lab Middle School (55.1 percent Asian-American, 38.1 percent ENI, 113 students received offers);
Queens Gateway to Health Sciences Secondary School (50.6 percent Asian-American, 53.8% ENI, 23 students
received offers); and J.H.S. 067 (60.6 percent Asian-American, 30.5 percent ENI, 82 students received offers). See
Exhibit 1 (rows 306, 24, 427, and 386).
32
   These four are: New Explorations Into Science, Technology and Math (33.2 percent Asian-American, 27.8 percent
ENI, 91 students received offers); The 30th Avenue School (43.8 percent Asian-American, 29.2 percent ENI, 26
students received offers); Baccalaureate School for Global Education (46.1 percent Asian-American, 38.6 percent
ENI, 62 students received offers); and Tag Young Scholars (38.8 percent Asian-American, 40.2 percent ENI, 27
students received offers). See id. (rows 10, 460, 461, and 56).



                                                         11
proportion of low-income students—particularly I.S. 187. More broadly, all but three of these 18

ineligible schools have Asian-American populations greater than the New York public schools as

a whole.

         Worse still, of the 15 additional schools that had 50 or more students receive offers to

attend the Specialized High Schools in 2017-18, just six are eligible for Discovery under the 2017-

18 ENI calculation (and none would have been eligible under the 2016-17 ENI calculations). Here,

too, the ineligible schools include several heavily Asian-American schools with significant low-

income populations. 33 These schools include M.S. 158 (62.3 percent Asian-American, 42.3 percent

ENI, 84 students received offers of admission to the Specialized High Schools), J.H.S. 216 (65.8

percent Asian-American, 52.8 percent ENI, 95 students received offers), and J.H.S. 074 (66.5

percent Asian-American, 38.4 percent ENI, 95 students received offers), which together account

for another 274 offers to attend the Specialized High Schools. 34

         Whether one considers the ENI data from 2016-17 or 2017-18, the numbers leave no doubt

that the ENI restriction operates as a racial proxy. No proxy works perfectly, but this one

maximizes its effectiveness by targeting heavily Asian-American schools that traditionally send

many students to the Specialized High Schools. Unfortunately, this proxy especially targets poor

Asian Americans, who make up 61 percent of the Asian-American offers to attend the Specialized

High Schools. 35 These students are doubly affected: they disproportionately lose access to




33
   Under the 2016-17 calculations, three more majority or near-majority Asian-American schools are ineligible: J.H.S.
201 (48.9 percent Asian-American, 50.3 percent ENI in 2016-17, 101 students received offers); J.H.S. 185 (54.8
percent Asian-American, 40.3 percent ENI in 2016-17, 93 students received offers); and I.S. 237 (73.7 percent Asian-
American, 46.9 percent ENI in 2016-17, 53 students received offers). They accounted for another 247 students offered
admission to attend the Specialized High Schools. These schools would have been ineligible under ENI calculations
in each of the three years before 2017-18. See Exhibit 2 (rows 307, 374, and 379).
34
   See Exhibit 1 (rows 388, 391, and 387).
35
   Specialized High Schools Proposal, supra, note 13, at 13.



                                                         12
Discovery and, because of the expansion of Discovery, are prohibited from competing for

20 percent of the available seats. 36

                  b.       Defendants’ Statements Admit a Racially Discriminatory Purpose

         Having established disparate impact, Plaintiffs must show discriminatory intent. In the

usual case, it might be quite difficult to determine whether a facially-neutral policy was the product

of racially discriminatory intent. See Miller, 515 U.S. at 914. This, however, is far from the usual

case. Defendants have not tried to conceal their racial intentions, but instead have proudly boasted

about them, placing “direct evidence of intent” on the public record. Arlington Heights, 429 U.S.

at 266. As noted above, Defendant Carranza directly attacked the high Asian-American enrollment

at the Specialized High Schools, telling New York City’s Fox affiliate WNYW that he does not

“buy into the narrative that any one ethnic group owns admission to these schools.” Of course,

nobody buys into that narrative, because it does not exist. Plaintiffs do not think that Asian

Americans “own” admission into the Specialized High Schools. They merely believe that the

Specialized High Schools should continue to serve the gifted children of New York City,

regardless of race. Chancellor Carranza’s statement is direct evidence that New York City’s

decision-makers believe there are too many Asian-American children at the City’s best high

schools.


36
   This is all the more troubling because the purpose of Discovery was to help low-income children of all races get
into the Specialized High Schools. See N.Y. Educ. Law § 2590-g(12)(d) (1997). Yet Defendants have concluded that,
because many low-income Asian Americans get into the Specialized High Schools, the Discovery Program unfairly
benefits Asian-American children and fails to achieve what Defendants see as a proper racial balance. As one
commentator lamented in 2016, “[o]ne way the city is trying to enroll more black and Hispanic students at its elite
specialized high schools is by expanding a program for students who scored just below the cutoff on the entrance
exam. But that program actually is helping more white and Asian students get into those schools—illustrating the
challenge of boosting black and Hispanic enrollment at those most-competitive schools.” Annie Ma, Getting Black
and Hispanic Students into Specialized Schools Remains a Challenge, Even for Programs Designed to Help,
Chalkbeat (June 9, 2016), available at https://chalkbeat.org/posts/ny/2016/06/09/getting-black-and-hispanic-students-
into-specialized-schools-remains-a-challenge-even-for-programs-designed-to-help/ (last visited Dec. 10, 2018). The
same observations held true in 2018; most of the disadvantaged students admitted to Specialized High Schools through
Discovery were Asian-American. Zimmerman, supra note 14. Defendants believe that the success of poor Asian-
American students in the Discovery Program is a problem that needs to be fixed.



                                                         13
        Further, Mayor de Blasio has consistently articulated his desire that the Specialized High

Schools be more racially balanced. 37 In an op-ed at Chalkbeat published concurrently with the

announcement of changes to the Discovery Program, Defendant de Blasio called the racial makeup

of the Specialized High Schools a “monumental injustice.” He continued: “Can anyone defend

this? Can anyone look the parent of a Latino or black child in the eye and tell them their precious

daughter or son has an equal chance to get into one of their city’s best high schools? Can anyone

say this is the America we signed up for?” From the tone of the Mayor’s remarks, one could be

excused for thinking that the New York legislature had authorized a racially discriminatory

admissions system for the Specialized High Schools. But of course, Hecht-Calandra did no such

thing—and Defendants have not claimed that the SHSAT is racially biased.

        Indeed, the only evidence of any racial motivation reveals Defendants’ plans to

discriminate against Asian-American students. “Racially discriminatory purpose means that the

decisionmaker adopted the challenged action at least partially because the action would benefit or

burden an identifiable group.” Doe ex rel. Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 548 (3d

Cir. 2011). Statements by the Defendants themselves, along with the official City press releases

heralding the (expected) increase in Black and Hispanic students at the Specialized High

Schools—at the expense of Asian-American students—demonstrate beyond dispute that

Defendants acted with such intent. That is, the public statements show that Defendants acted

because of the new policy’s adverse effect on Asian-American students, rather than in spite of that

effect. Feeney, 442 U.S. at 279. Likewise, Defendants’ actions are intended to benefit Black and




37
   For example, on the same day he announced the challenged plan, and in the same thread where he promoted his
Discovery changes, the Mayor tweeted that Stuyvesant admitted too few Black and Hispanic students relative to their
populations in the City. See supra note 22. He also tweeted a video wherein he states that the student body of the
Specialized High Schools will “look[] like New York City.” Mayor Bill de Blasio (@NYCMayor), Twitter (June 3,
2018), https://twitter.com/NYCMayor/status/1003473019266727936.



                                                        14
Hispanic applicants (at the expense of Asian-American applicants). The plan’s disparate impact

on Asian Americans is a feature, not a bug.

        The Second Circuit has affirmed a finding of racial motivation with far less evidence. Just

recently in MHANY Mgmt., Inc. v. County of Nassau, 819 F.3d 581 (2d Cir. 2016), the court held

that a Village Board of Trustees acted with an impermissible racial purpose when, in response to

public pressure, it reversed course on a decision to zone a new development for multifamily

housing. Village residents told the Board that they feared an imposition of “affordable housing”

would change the Village’s “character,” but the record was bereft of any mention of race. Id.

at 608–09. Nevertheless, it was enough that “in light of the racial makeup of [the Village] and the

likely number of members of racial minorities that residents believed would have lived in

affordable housing at the [proposed site], these comments were code words for racial animus.” Id.

at 609. Further, having found racial animus on the part of the residents, the court imputed those

motivations to the Board, rejecting the Village’s argument to the contrary. Id. at 610–11. In short,

the court found the Village Board had acted with a racial purpose because it had listened to

allegedly coded resident protests and decided to change its mind.

        Surely, then, the facts before us here show that Defendants were motivated by an

impermissible racial purpose. Plaintiffs submit that Defendants’ admitted racial purpose in

enacting the Discovery changes are sufficient to trigger strict scrutiny, just as if this were a typical

case involving racial preferences. See Lewis v. Ascension Parish Sch. Bd., 662 F.3d 343, 348 (5th

Cir. 2011) (citing Gratz v. Bollinger, 539 U.S. 244, 270 (2003)).

                c.      Defendants’ “Benign” Motives Are Entitled No Deference

        The Supreme Court has held time and again that “the mere recitation of a benign or

legitimate purpose for a racial classification is entitled to little or no weight.” Fisher v. Univ. of




                                                  15
Tex. at Austin, 570 U.S. 297, 313 (2013) (quoting City of Richmond v. J.A. Croson Co., 488 U.S.

469, 500 (1989)). The same is true when the government employs a facially-neutral racial proxy

in an attempt to achieve the same results. As the Fifth Circuit explained, a school re-assignment

system shown to be racially motivated (although ostensibly based on geography) would be subject

to strict scrutiny even if the school district’s purpose of maintaining “post-unitary ‘racial balance’”

was “benign.” Lewis. 662 F.3d at 349. Put another way, Plaintiffs need not show that Defendants

harbor any particular animus towards Asian Americans in order to trigger strict scrutiny. Plaintiffs

need only show that Defendants’ actions, while facially neutral, were done with a discriminatory

intent and resulted in “a governmental standard, preferentially favorable to one race or another, for

the distribution of benefits.” Hayden v. County of Nassau, 180 F.3d 42, 49 (2d Cir. 1999) (quoting

Raso v. Lago, 135 F.3d 11, 16 (1st Cir. 1998)). That is precisely what we have here.

       The Second Circuit’s Hayden decision is not to the contrary. There, the plaintiffs argued

that the county’s decision to re-design the police entrance exam so as to reduce the exam’s previous

racially disparate impact amounted to intentional discrimination against non-minority applicants.

Id. at 50. The court rejected that argument, primarily because of the county’s earlier admission in

a consent decree that the previous exam results might have supported an inference of

discrimination. See id. at 51. Of course, rectifying previous discrimination is one of the two

permissible uses of racial classifications the Supreme Court has recognized. See Croson, 488 U.S.

at 509. Hayden thus stands for the proposition that a government does not intentionally

discriminate against non-minorities by attempting to reduce the disparate impact of an entrance

exam in order to remedy potential prior intentional discrimination.

       Perhaps more importantly, the Hayden court stressed that the new “exam was administered

to all of the 25,000 candidates in identical fashion, regardless of race. The test was scored the same




                                                  16
for all candidates, and no differential cutoffs were used.” Hayden, 180 F.3d at 51. Here, however,

Defendants’ changes to the Discovery Program will reduce the number of seats available for

applicants who score highly on the SHSAT and will categorically exclude applicants who

otherwise would have been eligible for Discovery. Indeed, that is the whole point of Defendants’

plan. And Defendants readily explain that the design is intended to decrease Asian-American

enrollment at the Specialized High Schools. Unlike the new exam in Hayden, the Discovery

changes are a set-aside accomplished with the aid of a racial proxy. The only distinction between

this case and the explicit race-preference cases is that, rather than explicitly classifying students

based on race, Defendants simply use a particular score from the city-generated ENI as a proxy

for race. See Lewis, 662 F.3d at 354 (Jones, J., concurring) (“To allow a school district to use

geography as a virtually admitted proxy for race, and then claim that strict scrutiny is inapplicable

because ‘Option 2f designated geographical lines for student assignment with no mention of race’

is inconsistent with the Supreme Court’s holdings.”).

         Aside from Hayden, the court need not resolve the apparent conflict between Lewis and

cases like Doe and Anderson ex rel. Dowd v. City of Boston, 375 F.3d 71, 87 (1st Cir. 2004). All

three were challenges to school-assignment maps drawn in an attempt to further some interest in

diversity, but none involved admissions to particular magnet schools so distinct from other public

schools. So even if one takes the position that gerrymandering attendance zones to achieve

diversity doesn’t trigger strict scrutiny, see, e.g. Doe, 665 F.3d at 548 (“consideration or awareness

of race while developing or selecting a policy . . . is not in and of itself a racial classification”), 38



38
  The concurrence in Doe would have applied strict scrutiny to the challenged assignment plan because “consideration
of the racial composition of neighborhoods is . . . a parallel to the consideration of the race of the individual.” Doe,
665 F.3d at 559 (Roth, J., concurring). Judge Roth would have upheld the plan because, in her view, it was “narrowly
tailored to meet race-neutral compelling interests and . . . would have passed without a consideration of the racial
make-up of the neighborhoods.” Id. Illustrating the unsettled state of the law in this area, Judge Roth explicitly asked
for Supreme Court clarification regarding whether “concurrent consideration” of race to further an interest in diversity



                                                          17
it does not follow that Defendants’ plan evades strict scrutiny. The school districts in those cases

drew the lines to promote diversity (or, as in Lewis, to maintain unitary status), but not to “benefit

or burden an identifiable group.” Id. Defendants will also likely attempt to justify their plan on

diversity grounds, but they did adopt the plan because it would reduce the number of Asian

Americans at the Specialized High Schools. Instead of simply moving students around,

Defendants’ plan alters distribution of an important benefit: admissions into a prestigious public

high school. Thus, strict scrutiny is appropriate even under the Doe standard.

                                                      ***

        In short, while Defendants’ Discovery changes are facially race-neutral, Defendants’

admitted purpose is to balance the racial makeup of the Specialized High Schools. Defendants

attempt to accomplish that aim through a plan intended to distribute benefits to favored races and

burden a particularly disfavored one. The structure of Defendants’ policy makes its

disproportionate impact on Asian Americans apparent. Because Plaintiffs have established

disparate impact and discriminatory intent, this Court must apply strict scrutiny. Although

Defendants may harbor no ill will towards Asian-American applicants, any law that distributes

benefits and burdens based on race is inherently suspect and must be subject to the “most searching

examination” in court. Fisher, 570 U.S. at 310. The same standard applies to policies that reach

the same goal through racial proxies. This Court should find that Defendants acted with a racially

discriminatory purpose and apply strict scrutiny.

        2.       Strict Scrutiny

        Because strict scrutiny applies, Defendants must prove that the challenged Discovery

changes are narrowly tailored to further a compelling government interest. Adarand, 515 U.S.


may be constitutional if the plan also furthers race-neutral compelling interests. Id. The Supreme Court, however,
denied certiorari. 567 U.S. 916 (2012).



                                                       18
at 227; Jana-Rock, 438 F.3d at 204–05. “This most exacting standard ‘has proven automatically

fatal’ in almost every case.” Fisher, 570 U.S. at 317 (Scalia, J., concurring) (quoting Missouri v.

Jenkins, 515 U.S. 70, 121 (1995) (Thomas, J., concurring)). It should be fatal to Defendants’

Discovery changes.

        To be sure, as discussed above, Defendants’ plan does not classify individuals according

to race. Instead, it uses the ENI cutoff as a proxy for race. Since strict scrutiny applies due to

Defendants’ discriminatory motive, this Court should evaluate Defendants’ plan as if it contained

explicit racial classifications. See Lewis, 662 F.3d at 348; id. at 354 (Jones, J., concurring); Doe,

665 F.3d at 559 (Roth, J., concurring). After all, Defendants’ plan is intended to act as a substitute

for a racial set-aside. The Supreme Court’s jurisprudence on racial classifications is therefore most

relevant to the strict scrutiny analysis.

                a.      Defendants Lack a Compelling Interest in Pursuing Racial Balancing

        The Supreme Court has recognized only two interests as potentially compelling enough to

justify a racial classification: remedying past discrimination for which the government was

responsible, Croson, 488 U.S. at 500; and obtaining the benefits that flow from diversity in higher

education, Grutter v. Bollinger, 539 U.S. 306, 328–33 (2003). See Parents Involved in Cmty. Schs.

v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 720–23 (2007). This case involves neither. Therefore, to

prevail, Defendants must show either that (1) Grutter’s diversity rationale applies at the secondary

school level; or (2) another compelling interest justifies Defendants’ race-based plan. Supreme

Court precedent forecloses both avenues.

        In Parents Involved, the Supreme Court expressly declined to apply Grutter’s reasoning to

K-12 schools. There, the plaintiffs challenged school-assignment plans which assigned children to

particular public schools based on race. Id. at 709–11. Faced with the argument that Grutter




                                                 19
required upholding the plans, the Court distinguished Grutter on the ground that it “relied upon

considerations unique to institutions of higher education.” Id. at 724. It added that lower courts

after Grutter had “largely disregarded” that limitation in erroneously upholding race-based

assignments in K-12 education. Id. at 725.

        While a majority of the Parents Involved Court agreed that Grutter was inapplicable to K-

12 education, it failed to reach a majority on whether any form of diversity could ever be a

compelling interest below the university level. A four-justice plurality led by Chief Justice Roberts

rejected Seattle’s and Louisville’s purported additional interests, including reducing “racial

concentration,” ensuring that housing patterns do not result in de facto segregation, and ensuring

students are educated “in a racially integrated environment.” Id. at 725 (plurality opinion). As the

plurality noted, although the cities “use various verbal formulations to describe the interest they

seek to promote—racial diversity, avoidance of racial isolation, racial integration—they offer no

definition of the interest that suggests it differs from racial balance.” Id. at 732. In other words, the

cities had no particular “critical mass” of each race in mind, see Grutter, 539 U.S. at 333, but

simply wanted each school to “look” as much as possible like the district as a whole. According

to the plurality, this was “patently unconstitutional” racial balancing. Id. The Chief Justice then

closed with memorable advice: “The way to stop discrimination on the basis of race is to stop

discriminating on the basis of race.” Id. at 748.

        Justice Kennedy did not join that portion of the Chief Justice’s opinion (although he later

quoted approvingly from parts of it in Fisher). He wrote separately to explain his view that

“[d]iversity, depending on its meaning and definition, is a compelling educational goal a school

district may pursue.” Parents Involved, 551 U.S. at 783 (Kennedy, J., concurring in part and

concurring in the judgment). Justice Kennedy would have preferred to leave open some avenues




                                                    20
for local school districts to pursue diversity but, in the end, he was quite concerned that the Seattle

and Louisville plans relied too heavily on race as the deciding factor. For example, he wrote that

while “it is permissible to consider the racial makeup of schools and to adopt general policies to

encourage a diverse student body,” such policies usually must be implemented without classifying

individuals based on race. Id. at 788–89. His examples included “strategic site selection of new

schools; drawing attendance zones with general recognition of the demographics of

neighborhoods; 39 allocating resources for special programs; recruiting students and faculty in a

targeted fashion; and tracking enrollments, performance, and other statistics by race.” Parents

Involved, 551 U.S. at 789. Such policies might be considered “race-conscious,” but in Justice

Kennedy’s view, they would not be subject to strict scrutiny.

         Neither approach 40 permits Defendants to pursue racial balancing at the Specialized High

Schools through the use of racial proxies. A majority of the Supreme Court, including Justice



39
   As Plaintiffs explain above, this case involves more than a simple map-drawing exercise. Defendants were not
merely aware of the demographics of the City when they chose the Economic Need Index cutoff. Cf. Doe, 665 F.3d
at 548 (majority opinion). Instead, as Plaintiffs demonstrate above, Defendants “adopted the challenged action at least
partially because the action would benefit or burden an identifiable group.” Id. Direct evidence shows that precise
intent in this case. Admission to the Specialized High Schools is a significant benefit, and Defendants’ policy was
enacted with the intent to distribute these benefits to students of some races but not others. Such a policy must be
subjected to strict scrutiny in the same manner as overt race preferences.
40
   Applying the rule of Marks v. United States, 430 U.S. 188 (1977), some courts consider Justice Kennedy’s opinion
precedential on the compelling-interest point. See, e.g., Hart v. Cmty. Sch. Bd. of Brooklyn, 536 F. Supp. 2d 274, 283
(E.D.N.Y. 2008) (“[I]t is the view of Justice Kennedy in [Parents Involved], which represents the applicable approach
under Marks, and the guiding standard on the use of race as one of a number of appropriate admissions factors.”). That
view is mistaken. Marks applies only when “a fragmented [Supreme] Court decides a case and no single rationale
explaining the result enjoys the assent of five Justices.” United States v. Leonard, 844 F.3d 102, 108 (2d Cir. 2016)
(quoting Marks, 430 U.S. at 193). In such cases, “the holding of the Court may be viewed as that position taken by
those Members who concurred in the judgment on the narrowest grounds.” Id. But where an opinion fractures on an
issue that was unnecessary to the judgment, “there is then no law of the land because no one standard commands the
support of a majority of the Supreme Court.” United States v. Alcan Aluminum Corp., 315 F.3d 179, 189 (2d Cir.
2003).
Parents Involved is not a fractured decision. The Supreme Court issued a majority opinion sufficient to decide the
case, holding that (1) strict scrutiny applies to all racial classifications, Parents Involved, 551 U.S. at 720 (majority
opinion); and (2) the assignment plans were not narrowly tailored to further any conceivable compelling interest, id.
at 733–35 (part III-C). The competing opinions of Chief Justice Roberts and Justice Kennedy regarding whether
achieving diversity may ever be a compelling interest in K-12 education had no effect on the outcome of the case,
which was decided on narrow tailoring grounds. Cf. Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2780 (2014)
(finding it “unnecessary to adjudicate” a question of compelling interest when the case can be resolved on narrow



                                                          21
Kennedy, later adopted Chief Justice Roberts’ statement that “[r]acial balancing is not transformed

from ‘patently unconstitutional’ to a compelling state interest simply by relabeling it ‘racial

diversity.’” Fisher, 570 U.S. at 311 (quoting Parents Involved, 551 U.S. at 732 (plurality opinion)).

         And like the school districts in Parents Involved, Defendants struggle to define their goal

in terms other than racial balancing. Their benchmark even seems far from the “critical mass” the

Supreme Court discussed in Grutter. Instead, “the racial balance the districts seek is a defined

range set solely by reference to the demographics” of New York City as a whole. Parents Involved,

551 U.S. at 729 (plurality opinion). This is not mere speculation; the City Department of

Education’s presentations to local school districts regarding Defendants’ ultimate plan to entirely

reorganize Specialized High School admissions after the repeal of Hecht-Calandra assert that

“SHS demographics will mirror NYC demographics more closely.” 41 Defendants’ reworking of

Discovery is merely a first step towards that goal; if Hecht-Calandra remains, nothing prevents

Defendants from further tinkering with Discovery to obtain their preferred racial balance. As

Justice Powell wrote in his controlling opinion in Regents of Univ. of Cal. v. Bakke, “[i]f

[Defendants’] purpose is to assure within its student body some specified percentage of a particular

group merely because of its race or ethnic origin, such a preferential purpose must be rejected not

as insubstantial but as facially invalid.” 438 U.S. 265, 307 (1978) (opinion of Powell, J.).

         Even if Justice Kennedy’s concurrence were convincing to the Court, there is still no

compelling interest sufficient to uphold Defendants’ plan. Although Justice Kennedy was more

sympathetic to the pursuit of diversity than was the plurality, he declined to define a school

district’s interest in diversity that would be sufficiently compelling. See Parents Involved, 551 U.S.



tailoring grounds). Therefore, neither the plurality opinion nor Justice Kennedy’s concurrence is binding on this Court
under Marks, although both are persuasive authority.
41
   Specialized High Schools Proposal, supra note 13, at 12.



                                                         22
at 783 (Kennedy, J., concurring in part and concurring in the judgment) (“Diversity, depending on

its meaning and definition, is a compelling educational goal a school district may pursue.”

(emphasis added)). Further, he made it clear that racial classifications should be used only as a

“last resort” to further any compelling interest that might exist, id. at 790, and emphatically rejected

the argument that “if race is the problem, race is the instrument with which to solve it,” id. at 797.

On the propriety of race-based admissions procedures in K-12 education, then, Justice Kennedy

and the plurality are not far apart.

         The concurrence was broadly concerned that, under the plurality’s approach, school

districts would have to pretend to be oblivious to race when crafting policies. Id. at 789. That is

not the case. As courts have explained (and as Plaintiffs argue above), a facially-neutral policy

triggers strict scrutiny only when it is “developed or selected because it would assign benefits or

burdens on the basis of race.” Doe, 665 F.3d at 553. Mere awareness of race does not render a

facially-neutral policy unconstitutional. Thus, Plaintiffs agree that school districts may pursue

diversity through many of the methods Justice Kennedy suggested; these methods, unlike

Defendants’ policy, do not distribute benefits and burdens at all. That is why strict scrutiny applies

in this case, but not to a program designed to invest resources in certain communities to foster

diversity. Nothing in the concurrence suggests that Defendants have a compelling interest in racial

balancing or diversity the way Defendants define it. 42


42
  To the extent it applies, the Second Circuit’s decision in Brewer v. West Irondequoit Cent. Sch. Dist., 212 F.3d 738,
747–52 (2d Cir. 2000), and the previous decisions on which it relied, have been abrogated. Much like Parents Involved,
Brewer dealt with a transfer-assignment program meant to address de facto segregation and racial isolation. The
Parents Involved majority clearly stated that only two interests are compelling enough to potentially justify a racial
classification: remedying past discrimination and obtaining the benefits of diversity in higher education. Parents
Involved, 551 U.S. at 720–23 (majority opinion). In striking down the race-based transfer programs in Seattle and
Louisville, the majority in Parents Involved necessarily declined to recognize any compelling interest in remedying
de facto segregation. And as the Chief Justice pointed out, a long line of Supreme Court precedent holds that
remedying “societal discrimination” is not a compelling government interest. Id. at 731–32 (citing Shaw v. Hunt, 517
U.S. 899, 909–10 (1996), Croson, 488 U.S. at 498–99, and Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 276 (1986)).
Brewer’s discussion was questionable in 2000, but Parents Involved confirmed that it was wrong.



                                                         23
       When Defendants chose a policy tailored to pick racial winners and losers, they assumed

the burden to prove that a recognized compelling interest supports that policy. Defendants cannot

carry this burden. A majority of the Supreme Court has held that the diversity rationale sanctioned

in Grutter is inapplicable to secondary schools. Id. at 724–25 (majority opinion). And neither the

plurality opinion nor Justice Kennedy’s concurrence in Parents Involved sanctions Defendants’

use of an admitted racial proxy to balance the demographics at the Specialized High Schools.

Defendants lack an interest compelling enough to justify their decision to expand and reorganize

Discovery.

               b.      Defendants’ Plan is Not Narrowly Tailored to Further Any
                       Conceivable Compelling Interest Defendants Might Have

       Even assuming Defendants can demonstrate a compelling interest to support their policy,

they must still prove that the policy is “necessary” to accomplish that purpose. Fisher, 570 U.S.

at 312 (quoting Bakke, 438 U.S. at 305 (opinion of Powell, J.)). Although the narrow tailoring

standard generally does not require the government to exhaust “every conceivable race-neutral

alternative,” the “court must ultimately be satisfied that no workable race-neutral alternatives”

would suffice. Id. In Justice Kennedy’s words, the plan must be a “last resort” to satisfy

Defendants’ interest. Parents Involved, 551 U.S. at 790 (Kennedy, J., concurring in part and

concurring in the judgment).

       Several circuits have adopted the so-called “Paradise factors” to help with this inquiry:

“(a) ‘the necessity for the relief and the efficacy of alternative [race-neutral] remedies,’ (b) ‘the

flexibility and duration of the relief, including the availability of waiver provisions,’ (c) ‘the

relationship of the numerical goals to the relevant labor . . . market,’ and (d) ‘the impact of the

relief on the rights of third parties.’” Midwest Fence Corp. v. U.S. Dep’t of Transp., 840 F.3d 932,

942 (7th Cir. 2016) (quoting United States v. Paradise, 480 U.S. 149, 171 (1987) (plurality



                                                 24
opinion)); see also Dean v. City of Shreveport, 438 F.3d 448, 458 (5th Cir. 2006); Brewer, 212

F.3d at 756–57 (Miner, J., dissenting). While these factors were developed to assess the

constitutionality of remedial programs, they are helpful in this context as well.

        Defendants cannot demonstrate that the Discovery reorganization is narrowly tailored to

further any potential interest they might have. The first Paradise factor weighs in favor of Plaintiffs

because Defendants could have explored several race-neutral options before settling on the use of

Discovery as a quasi-set aside. For example, Defendants could create more Specialized High

Schools, which would allow more students just short of the current SHSAT cutoff to gain

admission through the current process. They could also devote even more resources to targeting

students at underrepresented schools; Justice Kennedy suggested potential solutions, such as

“allocating resources for special programs” and “recruiting students and faculty in a targeted

fashion,” which “are race conscious but do not lead to different treatment based on a classification

that tells each student he or she is to be defined by race.” Parents Involved, 551 U.S. at 789.

Defendants have allocated resources for the DREAM program, 43 but surely more can be done to

attract a more diverse applicant pool and help students of all races succeed on the SHSAT. Instead,

when Discovery failed to yield the racial results they wanted, Defendants changed Discovery to

discriminate against Asian Americans.

        The second Paradise factor also weighs against Defendants because the Discovery changes

have no expiration date. If anything, the policy is a stopgap designed to “improve” the racial

balance at the Specialized High Schools until Defendants can convince the state legislature and

the governor to repeal Hecht-Calandra. But if New York does not oblige, it appears Defendants



43
   DREAM, an acronym for “Determination, Resiliency, Enthusiasm, Ambition, Motivation,” is a program designed
to help low-income students prepare for the SHSAT. See NYC Dep’t of Educ., DREAM Program, available at
https://www.schools.nyc.gov/about-us/programs/dream-program (last visited Dec. 10, 2018).



                                                     25
intend their policy to continue in perpetuity. Given Defendants’ goal to make the Specialized High

Schools look like the City as a whole, it is more likely that Defendants will further expand

Discovery and magnify the discriminatory effect of the current policy until they achieve their

desired racial balance. This is not a temporary fix. Defendants will racially balance the Specialized

High Schools through whatever means available to them.

         The fourth factor 44 favors Plaintiffs for the reasons stated throughout this memorandum:

Asian-American students, and especially poor Asian-American students, are the collateral damage

in Defendants’ plan. While reorganizing Discovery will further Defendants’ goal of racially

balancing the Specialized High Schools, many Asian-American students will be left out in the

cold. Even the other students at the Specialized High Schools will feel some effect, as expanding

Discovery will to some extent dilute the academic level of the schools, particularly the Big Three. 45

So in order to take a substantial step towards racial balance at the Specialized High Schools,

Defendants must disproportionally burden Asian Americans and burden the students who get into

the Specialized High Schools through the normal admissions procedure.

         The Paradise factors aside, Defendants’ plan might actually fare worse under narrow-

tailoring analysis than the race-as-one-factor admissions plans upheld in Grutter and Fisher.

Although race could play a decisive factor in individual applications under those plans, the plans

themselves did not amount to racial set-asides. In contrast, under Defendants’ plan, a large portion

of eighth graders, disproportionately Asian Americans, are barred from even competing for

20 percent of the available seats at each Specialized High School. Even significantly economically



44
   The third Paradise factor does not seem to be relevant outside the context of a remedial order. If it were, Defendants’
intent to racially balance the Specialized High Schools would actually help them.
45
   That is especially true so long as Defendants continue the policy that students are eligible for Discovery only if they
did not get into any of the Specialized High Schools. That would mean that 20 percent of Stuyvesant’s class would
consist of students who could not get into Brooklyn Latin. See Hu, supra, note 5. That is a significant collateral burden
on the remaining students at the Big Three.



                                                           26
disadvantaged students from these schools cannot take advantage of Discovery, although they were

intended to be the program’s precise beneficiaries.

       Knowing they could not employ an explicit racial set-aside of the type invalidated in Bakke

and Croson, Defendants here employ a type of gerrymander designed to be a racial set-aside in

fact, if not in name. It is hard to see how a plan targeted at a particular race that renders members

of that race disproportionately ineligible to seek 20 percent of available seats could be narrowly

tailored to achieve anything. See Gratz, 539 U.S. at 270 (holding that an admissions program

distributing 20 percent of the necessary points to achieve admission on the basis of race was not

narrowly tailored to further the diversity interest recognized in Grutter).

       In sum, even if the Court were to find achieving some sort of diversity to be a compelling

interest, Plaintiffs submit that Defendants’ Discovery plan is not narrowly tailored to achieve that

goal. Defendants have not exhausted all reasonable options before employing a targeted, racially-

motivated admissions plan. And instead of a race-is-just-one-factor holistic admissions process

like those upheld in Grutter and Fisher, Defendants have resorted to a system that excludes

thousands of students from a significant portion of Specialized High School seats through a racial

gerrymander. For these reasons, the Court should find that Defendants’ plan is not narrowly

tailored to achieve any compelling interest Defendants might have.

C.     Remaining Preliminary Injunction Factors

       If the Court agrees that Plaintiffs are likely to succeed on the merits of their equal protection

claim, Plaintiffs need only show that failure to issue a preliminary injunction would cause them

irreparable harm. Citigroup, 598 F.3d at 35. “Irreparable harm is an injury that is not remote or

speculative but actual and imminent, and ‘for which a monetary award cannot be adequate

compensation.’” Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 37 (2d Cir. 1995).




                                                  27
A violation of constitutional rights is presumed to cause irreparable harm. Conn. Dep’t of Envtl.

Prot. v. OSHA, 356 F.3d 226, 231 (2d Cir. 2004); Aguilar v. I.C.E., 811 F. Supp. 2d 803, 828

(S.D.N.Y. 2011) (collecting cases). In any case, Plaintiffs’ injury amounts to “being forced to

compete in a race-based system that may prejudice” them. Parents Involved, 551 U.S. at 718

(majority opinion).

       As described above, absent an injunction, Defendants will operate such a system to

determine which students will be admitted to the Specialized High Schools next fall. No amount

of monetary damages can compensate such an injury. See Diaz v. New York City Bd. of Elections,

335 F. Supp. 2d 364, 367 (E.D.N.Y. 2004) (an allegation of injury under the Equal Protection

Clause satisfies the irreparable harm requirement); Miller v. Madison, No. 12-cv-874, 2013 WL

375486, at *1 (N.D.N.Y. Jan. 9, 2013) (“[W]hen the alleged irreparable harm is the violation of a

constitutional right, no further showing is generally required.”). Therefore, if the Court agrees that

Plaintiffs have shown a likelihood of success on the merits, Plaintiffs are entitled to a preliminary

injunction.

       In the event that the Court believes Plaintiffs have not established a likelihood of success,

but have raised only “sufficiently serious questions going to the merits to make them a fair ground

for litigation,” Plaintiffs must then show that the “balance of hardships” tips substantially in their

favor. Citigroup, 598 F.3d at 35. This Court has suggested that an allegation of an equal protection

violation tips the balance towards the plaintiff. See Legal Aid Soc’y v. Ass’n of Legal Aid Att’ys,

554 F. Supp. 758, 761 (S.D.N.Y. 1982) (“[P]laintiff has alleged the deprivation of rights that are

among the most sacred in our constitutional system: the rights to equal access to the courts, to

equal protection of the laws, and to counsel in criminal proceedings…. Such adverse effect has




                                                 28
been alleged, and constitutes in the Court’s view, a ‘balance of hardships tipping decidedly toward

the party requesting relief.’”).

        That principle makes sense. In this case, Plaintiffs will suffer significant hardship without

an injunction. Specialized High School admissions decisions for the fall of 2019 are imminent.

Unless this Court issues an injunction, members of Plaintiffs McAuliffe PTO and CACAGNY, as

well as individual Plaintiffs and others, will face substantial hardship. Those who would have

otherwise been eligible will no longer be permitted to participate in the Discovery Program, while

fewer seats will be available for those who would have otherwise been admitted without

Discovery. Meanwhile, Defendants have little interest in enforcing a law that raises serious equal

protection concerns, and the Specialized High Schools can still operate their current Discovery

Programs even with an injunction. Thus, even if the Court finds that Plaintiffs have not shown a

likelihood of success on the merits, they are still entitled to a preliminary injunction.

                                          CONCLUSION

        Defendants are unhappy that years of race-neutral selection to New York’s elite

Specialized High Schools have led to a high concentration of Asian-American students at those

schools, especially relative to the Asian-American population of New York City. But they are

constrained by state law, which requires the Specialized High Schools to admit students based on

the results of an objective examination. So Defendants manipulated the portion of state law which

permits the schools to admit certain economically disadvantaged students who score just below

the cutoff if those students successfully complete a summer preparatory program. First, they now

require the Specialized High Schools to award 20 percent of their seats through this Discovery

Program, more than quadrupling the Program’s size compared to last year. And second, unsatisfied

with the racial balance of past Discovery participants, Defendants restrict the Program to students




                                                  29
attending eighth grade at a school with a high “Economic Need Index.” Defendants essentially

admit that they are using the ENI as a proxy for race. They seek to make fewer Asian Americans

eligible for Discovery, and thus increase the proportion of Black and Hispanic students admitted

to the Specialized High Schools.

        Defendants’ plan is unconstitutional. Their admitted racial motive in promulgating the new

Discovery rules means their plan must satisfy strict scrutiny; it must be narrowly tailored to satisfy

a compelling government interest. The plan cannot meet this demanding test. Defendants have no

interest in racial balancing for its own sake, nor has the Supreme Court recognized any compelling

interest in maintaining diversity in secondary schools. Even if it had, Defendants’ plan amounts to

a set-aside of seats intended to benefit particular racial groups and burden others. It is not narrowly

tailored to satisfy any conceivable interest in diversity Defendants might legitimately have.

        Because Plaintiffs allege (and demonstrate) a violation of their rights under the Equal

Protection Clause, they have necessarily established irreparable harm and that the balance of

hardships tips in their favor. Therefore, Plaintiffs are entitled to a preliminary injunction while

litigation is pending.




                                                    * **




                                                  30
DATED: December 13, 2018.

                            Respectfully Submitted,

                                           S/ Joshua P. Thompson____________
                            JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                            WENCONG FA, Cal. Bar No. 301679*
                            OLIVER J. DUNFORD, Cal Bar No. 320143*
                            CHRISTOPHER M. KIESER, Cal. Bar. No. 298486*
                            Pacific Legal Foundation
                            930 G Street
                            Sacramento, CA 95814
                            Telephone: (916) 419-7111
                            Facsimile: (916) 419-7747
                            E-Mail: JThompson@pacificlegal.org
                            E-Mail: WFa@pacificlegal.org
                            E-Mail: ODunford@pacificlegal.org
                            E-Mail: CKieser@pacificlegal.org

                            Counsel for Plaintiffs

                            *Pro Hac Vice Motions Pending




                                31
